      Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 1 of 9




Patrick Luff, Esq.
FEARS NACHAWATI PLLC
5436 Blair Road
Dallas, Texas 75231
Office: 214-890-0711
Fax: 214-890-0712
pluff@fnlawfirm.com
Attorneys for Plaintiff


                              UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                 SAN FRANCISCO DIVISION

IN RE JUUL LABS, INC., MARKETING,                           Case No. 3:19-md-02913-WHO
SALES PRACTICES, AND PRODUCTS
LIABILITY LITIGATION                                        Honorable William H. Orrick

This Document Relates to: Rachelle Fujinami
                                                             JURY TRIAL DEMANDED


             SHORT-FORM COMPLAINT AND DEMAND FOR JURY TRIAL
                           (PERSONAL INJURY)

        The Plaintiff(s) named below file(s) this Short-Form Complaint and Demand for Jury Trial
against Defendants named below by and through the undersigned counsel. Plaintiff(s) incorporate(s)
by reference the allegations contained in Plaintiffs’ Consolidated Master Complaint (Personal
Injury), in In re Juul Labs, Inc., Marketing, Sales Practices, and Products Lability Litigation, MDL
No. 2913 in the United States District Court for the Northern District of California. Plaintiff(s) file(s)
this Short-Form Complaint as permitted by Case Management Order No. 7 of this Court.

       Plaintiff(s) select and indicate by checking-off where requested, the Parties and Causes of
Actions specific to this case.1

        Plaintiff, by and through their undersigned counsel, allege as follows:




1
  If Plaintiff wants to allege additional Cause(s) of Action other those selected in paragraph 10, the specific
facts supporting any such additional Cause(s) of Action, must be pled in a manner complying with the
requirements of the Federal Rules of Civil Procedure (see paragraph 11). In doing so you may attach additional
pages to this Short-Form Complaint.


                                                      1
                                                      SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                           (PERSONAL INJURY)
        Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 2 of 9




I.        DESIGNATED FORUM2

          1.      Identify the Federal District Court in which the Plaintiff would have filed in the
                  absence of direct filing:

                     District of Utah

                   (“Transferee District Court”).

II.       IDENTIFICATION OF PARTIES

          A.      PLAINTIFF(S)

               2. Injured Plaintiff(s): Name of the individual injured due to use of JUUL products:
                     Rachelle Fujinami

                   (“Plaintiff”).

               3. At the time of the filing of this Short-Form Complaint, Plaintiff resides at:
                     Sandy, Utah


               4. Consortium Plaintiff: Name of the individual(s) that allege damages for loss of
                  consortium:
                        N/A

                   (“Consortium Plaintiff”).

               5. Survival and/or Wrongful Death Claims:
                  (a)    Name and residence of Decedent Plaintiff when he/or she suffered a JUUL
                         related death:
                              N/A


                  (b)    Plaintiff/Decedent died on:
                              N/A




2
    See Case Management Order No. 3, at II(C) (ECF No. 309).
                                                       2
                                                       SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                            (PERSONAL INJURY)
         Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 3 of 9




                   (c)   Plaintiff is filing this case in a representative capacity as the N/A of the N/A
                         having been duly appointed as such by the Court of N/A.

           B.      DEFENDANT(S)

            6.     Plaintiff(s) name(s) the following Defendants in this action

[BEFORE PROCEEDING - PLEASE CAREFULLY READ AND CONSIDER THE PLACES OF
INCORPORATION AND PRINCIPAL PLACE OF BUSINESS OR RESIDENCE OF EACH
DEFENDANT BEFORE SELECTING TO ENSURE THAT YOU ARE NOT NAMING ANY
DEFENDANTS FROM THE SAME STATE OF THE PLAINTIFF. THE PLACE OF
INCORPORATION, PRINCIPAL PLACE OF BUSINESS OR RESIDENCE OF EACH
DEFENDANT IS IN THE FOOTNOTES FOR YOUR CONVENIENCE]:

                   ☒       JUUL LABS, INC., previously d/b/a as PAX LABS, INC. and PLOOM INC.;3

                   ☒       ALTRIA GROUP, INC.;4

                   ☒       PHILIP MORRIS USA, INC.;5

                   ☒       ALTRIA CLIENT SERVICES LLC;6

                   ☒       ALTRIA GROUP DISTRIBUTION COMPANY;7

                   ☒       ALTRIA ENTERPRISES LLC;8

                   THE MANGEMENT DEFENDANTS

                   ☒       JAMES MONSEES;9

                   ☒       ADAM BOWEN;10




3
    Delaware corporation, with its principal place of business in San Francisco, California.
4
    Virginia corporation, with its principal place of business in Richmond, Virginia.
5
    Virginia corporation with its principal place of business in Richmond, Virginia.
6
    Virginia limited liability company with its principal place of business in Richmond, Virginia.
7
    Virginia corporation with its principal place of business in Richmond, Virginia.
8
    Virginia limited liability company with its principal place of business in Richmond, Virginia.
9
    A resident of California.
10
     A resident of California.
                                                         3
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
         Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 4 of 9




                   ☒        NICHOLAS PRITZKER;11

                   ☒        HOYOUNG HUH;12

                   ☒        RIAZ VALANI;13

                   THE E-LIQUID MANUFACTURING DEFENDANTS

                   ☒        MOTHER MURPHY'S LABS, INC.;14

                   ☒        ALTERNATIVE INGREDIENTS, INC.;15

                   ☒        TOBACCO TECHNOLOGY, INC.;16

                   ☒        eLIQUITECH, INC.;17

                   THE DISTRIBUTOR DEFENDANTS

                   ☒        MCLANE COMPANY, INC.;18

                   ☒        EBY-BROWN COMPANY, LLC;19

                   ☒        CORE-MARK HOLDING COMPANY, INC.;20




11
     A resident of California.
12
     A resident of California.
13
     A resident of California.
14
     North Carolina corporation, with a principal place of business in North Carolina.
15
     North Carolina corporation, with a principal place of business in North Carolina.
16
     Maryland corporation, with a principal place of business in Maryland.
17
     Maryland corporation, with a principal place of business in Maryland.
18
     Texas corporation with a principal place of business in Texas.
19
     Delaware limited liability company with a principal place of business in Illinois.
20
  Delaware corporation. From 2015-2018, principal place of business California; as of 2019, principal place
of business Texas.
                                                          4
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
         Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 5 of 9




                   THE RETAILER DEFENDANTS

                   ☐       CHEVRON CORPORATION;21

                   ☐       CIRCLE K STORES INC.;22

                   ☐       SPEEDWAY LLC;23

                   ☐       7-ELEVEN, INC.;24

                   ☐       WALMART;25

                   ☐       WALGREENS BOOTS ALLIANCE, INC.26

           C.      PRODUCT USE

           7.      Plaintiff used JUUL during the time period including from approximately December
                   2017 to Currently and that use caused and/or substantially contributed to her injury.

           D.      PHYSICAL INJURY27

           8.      The Plaintiff(s) experienced the following physical condition, injury or illness alleged
                   to have been caused and or contributed to as a substantial factor by JUUL:

                   ☒       ADDICTION

                   ☐       NICOTINE POISIONING

                   ☐       BEHAVIORAL ISSUES/MENTAL HEALTH (check all that apply):
                   ☒       ANGER/OUTBURSTS


21
     Delaware corporation with a principal place of business in California.
22
     Texas corporation with a principal place of business in Arizona.
23
     Delaware corporation with a principal place of business in Ohio.
24
     Texas corporation with a principal place of business in Texas.
25
     Delaware corporation with a principal place of business in Arkansas.
26
     Delaware corporation with a principal place of business in Illinois.
27
  Plaintiff(s) must check-off all physical injuries allegedly caused by Plaintiff’s use of JUUL. Plaintiff is not
required to plead here emotional or psychological injuries, or all manifestations of the physical injury alleged
which will be inquired into as part of the Plaintiff’s Fact Sheet (“PFS”). This Short-Form Complaint assumes
that emotional and psychological damages are asserted by the Plaintiff.
                                                          5
                                                         SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                              (PERSONAL INJURY)
Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 6 of 9




      ☐     MOOD SWINGS
      ☒     IRRITABILITY
      ☐     SUICIDAL THOUGHTS
      ☐     SUICIDAL ATTEMPTS
      ☐     DEATH BY SUICIDE
      ☐     OTHER (specify): ______________________________

      ☐      COGNITIVE ISSUES (check all that apply):

            ☐      ATTENTION DEFICIT DISORDER
            ☐      LEARNING IMPAIRMENTS
            ☒      LACK OF CONCENTRATION
            ☐      TROUBLE SLEEPING
            ☐      OTHER (specify):____________________________

      ☐     CARDIOVASCULAR (check all that apply):
             ☐      HEART ATTACK
             ☐      OTHER CARDIOVASCULAR DIAGNOSIS (specify)
                    ______________________________________________

      ☐     NEUROLOGIC (check all that apply):
            ☐      SEIZURES
            ☐      STROKE


      ☐     RESPIRATORY/LUNG (check all that apply):
            ☐      ACUTE EOSINOPHILIC PNEUMONIA/PULMONARY
                   EOSINOPHILIA
            ☐      ACUTE INTERSTITIAL PNEUMONITIS OR ACUTE
                   PNEUMONIA
            ☐      ACUTE RESPIRATORY DISTRESS SYNDROME (ARDS)
            ☐      ASTHMA
            ☐      BRONCHITIS
            ☐      CHRONIC LUNG PROBLEMS
                                    6
                                    SHORT-FORM COMPLAINT AND JURY DEMAND
                                                         (PERSONAL INJURY)
       Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 7 of 9




                       ☐     CHRONIC OBSTRUCTIVE PULMONARY DISEASE (COPD)
                       ☐     E-CIGARETTE, OR VAPING, PRODUCT USE ASSOCIATED
                             LUNG INJURY (EVALI)
                       ☐     ESPHYSEMA
                       ☐     LIPOID PNEUMONIA
                       ☐     LUNG TRANSPLANT
                       ☐     OTHER SPECIFIED INTERSTITIAL PULMONARY DISEASE
                       ☐     PNEUMONIA (any type) (specify): __________________________
                       ☐     POPCORN LUNG/BRONCHIOLITIS OBLITERANS


                   ☐         DEATH

                   ☒         OTHER PERSONAL INJURIES (specify):
                    Miscarriage


        9.    The physical condition, injury or illness alleged in paragraph 8 occurred at some
              point after Plaintiff started using JUUL, as set forth in paragraph 7 above, and is
              ongoing.

V.      CAUSES OF ACTION ASSERTED

        10.   The following Causes of Action asserted in the Plaintiffs’ Consolidated Master

Complaint (Personal Injury), and the allegations with regard thereto in the Plaintiffs’ Consolidated

Master Complaint (Personal Injury), are adopted in this Short Form Complaint by reference:

     Check if   Cause       Cause of Action
     Applicable of
                Action
                Number
        ☐           I       STRICT LIABILITY - DESIGN DEFECT
        ☒           II      STRICT LIABILITY - FAILURE TO WARN
        ☐          III      STRICT LIABILITY - MANUFACTURING DEFECT
        ☐          IV       PRODUCTS LIABILITY - NEGLIGENT DESIGN
        ☒           V       PRODUCTS LIABIITY –NEGLIGENT FAILURE TO WARN
        ☐          VI       PRODUCTS LIAIBILITY – NEGLIGENT MANUFACTURING
        ☒          VII      NEGLIGENCE AND/OR GROSS NEGLIGENCE
                                                 7
                                                 SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                      (PERSONAL INJURY)
      Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 8 of 9




   Check if   Cause         Cause of Action
   Applicable of
              Action
              Number
      ☒          VIII       NEGLIGENT FAILURE TO RECALL/ RETROFIT
      ☒          IX         NEGLIGENT MISREPRESENTATION
      ☒           X         FRAUD
      ☒          XI         FRAUDULENT CONCEALMENT
      ☒          XII        CONSPIRACY TO COMMIT FRAUD
      ☐          XIII       UNJUST ENRICHMENT
      ☒          XIV        VIOLATION OF UNFAIR TRADE PRACTICES/CONSUMER
                            PROTECTION LAW and specify which state’s statute below

                            Utah Code 13-11a-3
        ☐          XV       BREACH OF EXPRESS WARRANTY
        ☐          XVI      BREACH OF AN IMPLIED WARRANTY OF
                            MERCHANTABILITY
        ☐         XVII      WRONGFUL DEATH
        ☐         XVIII     SURVIVAL ACTION
        ☐         XIX       LOSS OF CONSORTIUM



       WHEREFORE, Plaintiff(s) pray(s) for relief and judgment against Defendants for

compensatory, treble, and punitive damages, medical monitoring to diagnose JUUL induced injuries

at an earlier date to allow for timely treatment and prevention of exacerbation of injuries, together

with interest, costs of suit, attorneys' fees, and all such other relief as the Court deems proper, and

such further relief as the Court deems equitable and just, and as set forth in the Plaintiffs’

Consolidated Master Complaint (Personal Injury).




                                                  8
                                                  SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                       (PERSONAL INJURY)
     Case 3:21-cv-06876-WHO Document 1 Filed 09/03/21 Page 9 of 9




                                     JURY DEMAND

      Plaintiff(s) hereby demand a trial by jury as to all claims in this action.

Dated: 9/3/2021                                       /s/ PATRICK LUFF
                                                      Patrick Luff
                                                      TX Bar No. 24092728
                                                      John Raggio
                                                      Texas Bar No: 24041739
                                                      FEARS NACHAWATI, PLLC
                                                      5473 Blair Road
                                                      Dallas, TX 75231
                                                      (214) 890-0711
                                                      (214) 890-0712 (fax)
                                                      pluff@fnlawfirm.com
                                                      juul@fnlawfirm.com


                                                      ATTORNEY FOR PLAINTIFF




                                                  9
                                                  SHORT-FORM COMPLAINT AND JURY DEMAND
                                                                       (PERSONAL INJURY)
